El Juez Pbesidehte Señob del TORO,
emitió la opinión del tribunal.
Los demandantes iniciaron m pleito en la Corte de Dis-trito de San Juan. Se pidió el traslado a la Corte de Dis-trito de Mayagüez. Se negó. Se apeló de la negativa, pero como la apelación no suspende los procedimientos, la Corte de San Juan siguió conociendo del pleito y dictó sentencia en rebeldía en contra de los demandados, unos días antes de decidirse la apelación. El Supremo revocó la negativa y ordenó el traslado.
La sentencia en rebeldía no fué apelada y los deman-dantes en Mayagüez, dentro del pleito trasladado, alegaron que la cuestión envuelta quedó definitivamente juzgada y adjudicada por la sentencia en rebeldía. La Corte de Ma-yagüez resolvió la cuestión suscitada en contra de los de-mandantes y éstos interpusieron el presente recurso de ape-lación.
Admiten los apelantes que si la sentencia en rebeldía hubiera sido apelada, habría sido revocada por la Corte Suprema de acuerdo con la jurisprudencia establecida en el caso de Santalis v. El Zenit, 28 D.P.R. 695, pero sostienen que no habiendo los demandados apelado, la sentencia quedó firme y es eficaz en contra de ellos.
No estamos conformes. La jurisprudencia citada tiene mayor alcance. En el caso de Santalis v. El Zenit, supra, siguiendo la jurisprudencia de California, se resolvió que si bien el recurso de apelación contra una orden denegatoria de traslado no suspende el procedimiento principal, éste queda sujeto al resultado del mismo de manera tal que si la orden fuese revocada, la actuación posterior a su fecha no surte efectos legales.
La sentencia en rebeldía dictada en este caso una vez decretado el traslado, quedó convertida en una mera nuli-dad y no era necesario apelar de ella. Un pleito terminado por sentencia no se traslada. Al enviarse por la Corte de San Juan a Mayagüez, en cumplimiento de la sentencia del Supremo, los procedimientos, habían ya caído por su base *148todas las actuaciones posteriores al tráslado y el pleito se remitía para ser tramitado y resuelto de nuevo de acuerdo con los hechos y la ley.
La circunstancia de que la jurisprudencia en los casos de California y Puerto Bico haya sido establecida en apela-ciones contra la sentencia, no importa. • La parte deman-dada, cómo sucedió en Santalís v. El Zenit, supra, puede continuar defendiéndose y si pierde apelar de la sentencia, porque si la otra apelación de la orden de traslado fuera resuelta adversamente para ella, si no hubiera establecido apelación contra la sentencia dictada en el pleito, dicha sentencia quedaría firme y sería eficaz en contra suya. Por ejemplo, si en este caso concreto que estudiamos la decisión del Supremo en el traslado hubiera sido distinta, entonces sí que la sentencia en rebeldía hubiera sido válida en contra de los demandados ya que no establecieron contra ella recurso de apelación.-

Dele confirmarse la resolución apelada.